 



Exhibit 10.1
Ben Sherman Group
Long Term Incentive Plan
Purpose
The purpose of the Ben Sherman Group Long Term Incentive Plan (the “Plan”) is to
aid in the retention of highly-qualified executives by providing a long term
award to individuals who may contribute materially to the growth, development
and future business success of Oxford Industries, Inc.’s Ben Sherman Group.
Definitions
As used in the Plan, the following words and phrases will have the following
meanings:

(a)   “Bonus” means any award granted under the Plan.   (b)   “Parent” means
Oxford Industries, Inc., a corporation organized under the laws of the State of
Georgia, United States, or any successor corporation.   (c)   “Participant”
means an employee of a Participating Company who has been designated by the Ben
Sherman Group Ltd. Chief Executive Officer (“Participating Company CEO”) and
approved by the Parent’s Chief Executive Officer (“Parent CEO”) to participate
in the Plan and for whom a Bonus opportunity is established with respect to the
Performance Cycle.   (d)   “Participating Companies” means those subsidiaries of
Oxford Industries, Inc. listed on Exhibit A to the Plan. Exhibit A may be
amended by the Parent from time to time.   (e)   “Performance Cycle” means with
respect to a Bonus opportunity for an individual Participant, the period set
forth in such individual’s Participant award letter delivered pursuant to this
Plan.

Eligibility for Participation
In determining the individuals who will be Participants in the Plan, the
Participating Company CEO and the Parent CEO may take into account such factors
that they deem relevant in connection with accomplishing the purpose of the
Plan.
No Stock Subject To Plan.
No shares nor any stock will be reserved for or issued under the Plan.
Bonuses

(a)   A Participant’s Bonus opportunity for the applicable Performance Cycle is
an amount as defined in each Participant’s individual Bonus letter. Upon
approval of a Participant’s Bonus opportunity for a particular period, the
Parent and the Participating Company will deliver a letter setting forth the
terms of the Bonus opportunity to each applicable Participant.   (b)   Unless
otherwise provided by the Parent, in its sole discretion, payment of a Bonus for
the Performance Cycle will be made only if the Participant:

    i.   is employed by a Participating Company on the last day of the
Performance Cycle;      ii.   has not, during the Performance Cycle, given
notice to terminate his or her employment; and     iii.   is an employee in good
standing and, to the extent such Participant is a party to a written employment
contract or arrangement with the applicable Participating Company, is not then,
and has not been during the Performance Cycle, in material breach of any of his
or her obligations pursuant to such contract or arrangement, as the case may be.

 



--------------------------------------------------------------------------------



 



(c)   The Bonus for any Participant will be pro-rated to the period worked if a
Participant was on a leave of absence or maternity leave (but with no pro rata
reduction for any compulsory maternity leave period provided by law) for a
period greater than 90 days during the Performance Cycle.

Timing and Form of Payment
A Participant’s Bonus, if any, will be paid in cash (less applicable payroll
taxes and deductions) within three months following the end of the applicable
Performance Cycle.
Administration and General Provisions

(a)   The program is administered through the Parent’s Corporate Human Resources
department. The Parent has the authority, in its sole discretion, subject to and
not inconsistent with the express provisions of the Plan, to administer the Plan
and to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Bonuses, to approve the
Participants in the Plan, to determine the terms, conditions, restrictions and
criteria relating to any Bonus, to construe and interpret the Plan and any
Bonus, to prescribe, amend and rescind the Plan and/or the rules and regulations
relating to the Plan, and to make all other determinations deemed necessary or
advisable by the Parent for the administration of the Plan. All determinations,
decisions and interpretations of the Parent will be final and binding on all
persons, including the Participating Companies and any Participant (or any
person claiming any rights under the Plan from or through any Participant).  
(b)   The Plan and the granting and payment of Bonuses and the other obligations
of a Participating Company under the Plan are subject to all applicable laws,
rules and regulations, and to the receipt of such approvals by any regulatory or
governmental agency as may be required.   (c)   Nothing in the Plan or in any
Bonus granted under the Plan provides any Participant the right to continue in
the employ of a Participating Company or the Parent or to be entitled to any
remuneration or benefits not set forth in the Plan or to interfere with or limit
in any way the right of the applicable Participating Company or the Parent to
terminate a Participant’s employment.   (d)   Income tax under PAYE, National
Insurance contributions and other deductions required to be made by law (and all
applicable payroll deductions and taxes required by law for employees based
outside the United Kingdom) will be withheld from the bonus award in accordance
with applicable law.   (e)   The Parent may, from time to time, change the terms
of this program or alter, amend, suspend or discontinue the Plan (including
changes to a Participant’s Bonus opportunity), with or without notice and
without any obligation to pay a Bonus to Participants in connection with the
Plan. The Parent may also make such amendments to the Plan as it deems necessary
to comply with all applicable laws, rules and regulations.   (f)   The Plan is
intended to constitute an “unfunded” plan for incentive compensation and, as
such, falls outside the scope and jurisdiction of the U.S. Employee Retirement
Income Security Act of 1974, as amended. With respect to any payments which at
any time are not yet made to a Participant pursuant to a Bonus, nothing
contained in the Plan or any Bonus opportunity shall give any Participant any
rights that are greater than those of a general creditor of the applicable
Participating Company or the Parent.   (g)   There is no, and there will not be
or construed to be any, obligation for uniformity of treatment of Participants
under the Plan.   (h)   Any award made under the Plan does not constitute a
commitment to make any future awards of Bonuses under the Plan or to include the
Participant in the same or any other bonus plans.   (i)   The Plan and the
rights of all persons claiming hereunder will be construed and determined in
accordance with the laws of the State of Georgia, United States, without giving
effect to the choice of law principles thereof.   (j)   The captions in the Plan
are for convenience only and will not control or affect the meaning or
construction of any of its provisions.   (k)   The provisions of the Plan will
bind and inure to the benefit of each Participating Company and its successors
and assigns and each Participant.

 



--------------------------------------------------------------------------------



 



(l)   The Plan shall become effective with respect to a Participating Company
upon its adoption by the Parent with respect to such Participating Company.

              IN WITNESS WHEREOF, the Parent has adopted the Plan as of the 1st
day of October, 2007.
 
            OXFORD INDUSTRIES, INC.  
 
       
 
       
 
  Name    
 
       
 
  Title    

Acknowledged and accepted by:

       
<Participant Name>
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Participating Companies
Ben Sherman Group Limited
Ben Sherman Clothing, Inc.

 